Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 12, 13 and 15-19 are pending in a Response of 06/17/2022. Further, substitute abstract is filed on the same date. Then, claims 12, 13, 15, 16, 19 and 20 are pending in a Supplemental Amendment of 08/05/2022. 
The Examiner contacted Applicant’s representative Whitney Remily on 08/03/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 12 and 13 and cancel claims 17-18 to expedite the allowability of this case. Accordingly, Applicant’s representative filed a Supplemental Amendment on 08/05/2022. Claims 12, 13, 15, 16, 19 and 20 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 was filed after the mailing date of the Non-Final Rejection on 12/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Withdrawn rejections:
Applicant's Response filed 06/17/2022 and Supplemental Response on 08/05/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Supplemental Response, the objection to the specification, 112 rejection, 102 and 103 rejections have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 102 and 103 rejections, the prior art Katagiri et al. (US2004/0044077A1, of record) does not disclose or suggest, among others, “the skin barrier function type and alleviation of the skin barrier dysfunction is not dependent on mammalian target of rapamycin (mTOR) pathway.”  In Katagiri, this prior art discloses only the relationship between betaine and the effect of improving skin barrier function where the composition suppresses the decrease in skin barrier function, drying the skin through maintenance of moisture, suppressing and recovering from skin damage. That is, Katagiri remains silent about the composition containing hydroxycinnamic acid or isopropyl acetate and their amounts, and about the alleviation of skin barrier dysfunction is achieved by promoting autophagy of keratinocytes, and the autophagy is not dependent on a mammalian target of rapamycin (mTOR) pathway. Further the secondary references of Taofig/Liebert/Akinduro (of record( also fail to teach the claimed alleviation not dependent on mTOR pathway. Thus, the combination of the prior art alone or in combination would not achieve the claimed invention. Therefore, the currently claimed method is structurally different from that of the applied art.
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12, 13, 15, 16, 19 and 20 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613